Citation Nr: 0205682	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

2.  Entitlement to a compensable rating for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision which denied an increase in 
a 10 percent rating for a right knee disability, and denied a 
compensable rating for a left elbow disability.


FINDINGS OF FACT

1.  The veteran's postoperative right knee disability is 
currently manifested by arthritis with range of motion from -
10 degrees of extension to 125 degrees of flexion, and no 
instability.

2.  The veteran's left elbow disability involves his minor 
upper extremity and includes residuals of a fracture of the 
head of the radius, with current arthritis and minimal 
limitation of motion due to pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2001).

2.  The criteria for a 10 percent rating for a left elbow 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5212 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1982 to March 
1986.  His service medical records indicate he is right-
handed.  He injured his left elbow (minor upper extremity) in 
January 1984.  X-ray examination at that time revealed a 
comminuted fracture of the left radial head.  In February 
1984, he slipped on ice causing injury to his right knee.  
The injury was diagnosed as a bucket handle tear of the 
medial meniscus of the  right knee, and in March 1984 he 
underwent arthroscopy and arthrotomy with medial 
meniscectomy.  Subsequent service treatment reports note 
continuing complaints of right knee pain.

In August 1986, a VA physical examination concluded with 
diagnoses of status post right knee surgery twice, medial 
meniscus repair in 1984 and lateral meniscus repair in 1985, 
with residual discomfort and mild limitation of motion; and 
status post comminuted fracture of left radial head, well 
healed without sequelae.

In October 1986, the RO issued a rating decision granting 
service connection and a 10 percent rating for residuals of 
medial meniscus and lateral meniscus repairs of the right 
knee, and granting service connection and a 0 percent rating 
for a left elbow disability descibed as residuals of 
fractured left (minor) radial head.  

In February 1988, the veteran underwent an Erikson's patellar 
tendon reconstruction of the anterior cruciate ligament of 
the right knee.  The hospitalization report noted that the 
procedure went well without complications.

In March 1995, the veteran filed his present claims seeking 
increased ratings for his service-connected right knee and 
left elbow disorders.

In January 1996, a VA orthopedic examination was conducted.  
The veteran reported complaints of right knee swelling, pain 
and occasional joint noise when walking.  He also reported 
left arm joint pain with cramps in the left hand.  Physical 
examination of the right knee revealed a well healed scar, no 
swelling, no medial or lateral instability upon stress valgus 
and varus, and no anterior or posterior instability of the 
right knee, with negative drawer test, posterior drawer test 
and Lachman sign.  Range of motion testing of the right knee 
revealed flexion to 133 degrees and extension to 5 degrees.  
The report also noted muscle atrophy of the right thigh and 
mild weakness of the right knee with 4/5 strength.  Physical 
examination of the left elbow revealed no swelling, no 
deformity, no medial, lateral, anterior or posterior 
instability, and tenderness to palpitation.  Range of motion 
testing of the left elbow revealed flexion to 140 degrees and 
extension to 0 degrees.  Muscle strength of the left elbow 
was normal.  The report concluded with diagnoses of residuals 
of fractured of the left radius, post traumatic bony 
deformity of the left radius by X-ray examination, and 
degenerative joint disease of the right knee. 

A medical treatment report, dated in August 1996, from Julio 
Montalvo Cordero, M.D. indicates that he treated the veteran 
frequently during the past year for knee pain, including 
prescriptions for strong analgesics and anti-inflammatories.  
In January 2001, the RO sent correspondence to the veteran 
requesting information regarding his medical treatment from 
Dr. Cordero.  No response to this request was received.

In January 2001, a VA examination for joints was conducted.  
The report noted the veteran's complaints of severe right 
knee pain occurring during rotations, extended periods of 
standing, and squatting.  He also reported occasionally 
needing a cane to ambulate.  As for his left elbow, the 
veteran reported symptoms of pain on the posterior aspect and 
numbness, with precipitating factors of grabbing boxes and 
prolonged use.  Range of motion testing of the left elbow 
revealed extension to 0 degrees and flexion to 145 degrees.  
Range of motion of the right knee revealed extension to -10 
degrees and flexion to 125 degrees.  The veteran exhibited 
mild objective evidence of painful motion of his left elbow 
and right knee.  There was no objective evidence of edema, 
effusion, instability, weakness, redness, or heat effecting 
his left elbow or right knee.  There was no abnormal movement 
or guarding of movement of the left elbow or right knee.  He 
had moderate crepitus in the right knee and mild crepitus of 
the left elbow.  The right knee had a positive patellar 
grinding test.  There was tenderness to palpation on the 
posterior olecranon bursa.  The veteran had a normal gait 
cycle.  The report noted that he had congenital genu varus 
deformities of the knees (bow legged), and that his right leg 
was one inch shorter than his left leg.  There were no 
episodes of dislocation or recurrent subluxation of the right 
knee or left elbow during the past year, and no 
constitutional signs of inflammatory arthritis.  X-ray 
examination of the left elbow revealed a deformity of the 
radial head, secondary to old fracture, and mild post-
traumatic narrowing of the joint space.  As to the functional 
effects of these conditions, the report noted that the 
veteran had been employed for the past seven years as a mail 
handler.  He claimed to have missed 30 days from work due to 
his service-connected right knee and left elbow.  He also 
indicated that he was not on light duty, and he did not 
report any limitations on his daily activities caused by his 
right knee and left elbow disorders.  The report concluded 
with diagnoses of right knee injury, status post three 
surgeries and degenerative arthritis, degenerative 
osteoarthritis of the right knee by X-ray examination, 
residuals of fractured left (minor) radius, and mild post-
traumatic degenerative joint disease and bony deformity of 
the radial head due to an old healed fracture by X-ray 
examination of the left elbow.  

In October 2001, the RO sent correspondence to the veteran 
requesting information concerning any recent medical 
treatment and other relevant evidence related to his left 
elbow and right knee disorders.  No response to this request 
was received.  

II. Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case the RO has notified the veteran of the 
evidence necessary to substantiate his claims for increased 
ratings for service-connected right knee and left elbow 
disorders.  Pertinent medical records have been obtained, and 
the veteran has been provided with VA examinations.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Right Knee Disability 

The RO has assigned a 10 percent rating for the veteran's 
service-connected right knee disorder.  The right knee 
condition was the subject of surgeries years ago, and there 
is currently X-ray evidence of arthritis of the joint.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97

The medical evidence of record shows that the right knee has 
arthritis established by X-ray findings.  The right knee is 
also shown to exhibit some limitation of motion.  The most 
recent VA examination in 2001 shows a range of motion for the 
right knee from -10 degrees of extension to 125 degrees of 
flexion, with mild objective evidence of painful motion.  The 
1996 VA examination noted a range of motion from 5 degrees of 
extension to 133 degrees of flexion.  The reported extent of 
limitation of motion of the right knee supports only a 10 
percent rating under the arthritis or limitation of motion 
codes.  While there is evidence of pain on use of the right 
knee, it is not shown that this results in additional 
limitation of motion as would meet the requirements for a 
higher rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The 1996 and 2001 VA examinations noted that there was no 
objective evidence of instability of the right knee.  As even 
slight recurrent subluxation or lateral instability of the 
right knee is not shown, a 10 percent rating under Code 5257 
is not warranted.  38 C.F.R. § 4.31.  As a compensable rating 
under Code 5257 is not warranted, dual ratings for 
instability and for arthritis with limitation of motion is 
not indicated under the cited VA General Counsel's opinions.

The Board notes that a separate rating may be assigned for 
scars if they are compensable.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A 10 percent rating may be assigned for a 
scar if it is poorly nourished with repeated ulceration (38 
C.F.R.§ 4.118, Diagnostic Code 7803) or tender and painful on 
objective demonstration (38 C.F.R. § 4.118, Diagnostic Code 
7804).  The VA examinations and other medical records show 
that the scars from the veteran's right knee surgeries have 
healed and are asymptomatic.  Thus, there is no basis for a 
separate compensable rating for knee scars.

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
service-connected right knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Left Elbow Disability

The veteran's left elbow disablity includes residuals of 
fracture of the head of the radius, and involves his minor 
upper extremity.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I. 

Limitation of flexion of either forearm to 110 degrees 
warrants a 0 percent rating; limitation of flexion of either 
forearm to 100 degrees warrants a 10 percent evaluation; and 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Limitation of extension of either forearm to 45 or 60 degrees 
warrants a 10 percent evaluation; and limitation of extension 
of either forearm to 75 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

As to either upper extremity, 10 percent evaluation is 
warranted for malnunion of the radius with bad alignment, and 
a 20 percent evaluation requires nonunion of the radius in 
the upper half.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  

The recent medical evidence, including the 1996 and 2001 VA 
examinations, shows that while there may be a bony deformity 
of the left radial head from the old fracture, there is no 
malunion or nonunion of the radius as would warrant a 
compensable rating under Code 5212.  

Left elbow range was 0 to 140 degrees at the 1996 
examination, and 0 to 145 at the 2001 examination (although 
there was objective evidence of pain on the extremes of 
motion).  If strictly rating under Codes 5206 and 5207 for 
limitation of motion, clearly the requirement for a 10 
percent rating would not be met, even when the effects of 
pain are considered.

However, the latest VA examination confirms left elbow 
arthritis by X-rays.  Under Codes 5003 and 5010, the presence 
of arthritis with any limitation of motion (even when such 
would not be compensable under a limitation of motion code) 
warrants a 10 percent for a major joint such as an elbow.  
The last examination noted objective evidence of pain on 
motion of the left elbow.  The evidence as a whole suggests 
that there is minimal limitation of motion on use of the 
elbow due to pain, and given the presence of arthritis this 
supports a 10 percent rating under Codes 5003 and 5010.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  On this basis 
the Board grants an increased 10 percent rating for a left 
elbow disability.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.






ORDER

An increased rating for a right knee disability is denied.

An increased rating to 10 percent for a left elbow disability 
is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

